 



Exhibit 10.7

WAIVER AND FIRST AMENDMENT

TO
EMPLOYMENT AGREEMENT

     This WAIVER AND FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First
Amendment”) is entered into as of August 27, 2004 between GAINSCO, INC., a Texas
corporation (the “Company”), and Glenn W. Anderson (“Employee”):

     WHEREAS, the Company and Employee have entered into an Employment Agreement
effective as of April 17, 1998 (the “1998 Anderson Employment Agreement”), the
current expiration of which is April 16, 2008;

     WHEREAS, GAINSCO Service Corp. and Employee entered into a Change in
Control Agreement dated April 17, 1998 (the “1998 Change in Control Agreement”);

     WHEREAS, concurrently herewith and in reliance hereon, the Company is
entering into (i) the Securities Exchange Agreement dated as of August 27, 2004
with Goff Moore Strategic Partners, L.P., a Texas limited partnership (“GMSP”,
and such agreement, the “GMSP Exchange Agreement”); (ii) the Stock Investment
Agreement dated as of August 27, 2004 with Robert W. Stallings (“Stallings”, and
such agreement, the “Stallings Investment Agreement”); (iii) the Securities
Purchase Agreement dated as of August 27, 2004 with James Reis (“Reis”, and such
agreement, the “Reis Investment Agreement”); (iv) the Employment Agreement dated
as of August 27, 2004 with Stallings (the “Stallings Employment Agreement”); and
(v) the Employment Agreement dated as of August 27, 2004 with Reis (the “Reis
Employment Agreement”) (the GMSP Exchange Agreement, the Stallings Investment
Agreement and the Reis Investment Agreement collectively, the “Stock
Agreements”; and the Stallings Employment Agreement and the Reis Employment
Agreement together, the “Employment Agreements”);

     WHEREAS, the Company and Employee desire to amend the 1998 Anderson
Employment Agreement as more particularly set forth below; and

     WHEREAS, the Company desires to issue shares of its common stock, par value
$0.10 per share (“Common Stock”), to Employee on the terms set forth below;

     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Employee agree as follows:

     1.      Waiver. Employee hereby consents to the execution, delivery and
performance of the Stock Agreements and the Employment Agreements, and confirms
and agrees that the execution, delivery and performance of the Stock Agreements
and Employment Agreements in accordance with their respective terms, and the
consummation of the transactions and the performance of the duties and
obligations contemplated thereby, do not and will not violate or trigger, and no
prior transaction has violated or triggered, any payment or other rights under
the

1



--------------------------------------------------------------------------------



 



1998 Anderson Employment Agreement or the 1998 Change in Control Agreement, and
Employee hereby waives any such violation or trigger.

     2.     Amendments to Section 4 of 1998 Anderson Employment Agreement.

          (a)     Subject to both (i) receipt of the GNAC Shareholder Approval
(as such term is defined in the Stock Agreements) hereof and (ii) the
consummation of the transactions contemplated in the Stock Agreements (the later
of the date of the occurrence of the events in clause (i) or (ii) preceding is
hereinafter referred to as the “Effective Date”), Section 4(b) of the 1998
Anderson Employment Agreement is hereby amended and restated to read in its
entirety as follows:

     (b) Bonus. Employee shall receive a bonus (in respect of each completed
calendar year during the term specified in Section 3, commencing with the
calendar year in which the Effective Date occurs) in an amount equal to two
percent (2%) of EBIT of the Company for the applicable calendar year and payable
no later than March 31 of the following calendar year. In respect of the
calendar year in which the Effective Date occurs, Employee shall receive a bonus
equal to 2% of the Company’s EBIT for such calendar year Prorated for the
partial year that commenced on the Effective Date. As used in this Agreement,
(i) “EBIT” means consolidated Income before Federal income taxes plus
(A) Interest expense and (B) any bonuses accrued in respect of Employee (but not
any other officer or employee of the Company or any of its subsidiaries), in
each case as determined on a consolidated basis and in accordance with generally
accepted accounting principles for financial reporting in the United States,
consistently applied (for purposes of the definition of EBIT, (x) dividends are
not a deduction from Income before Federal income taxes in the computation of
EBIT and (y) bonuses accrued for directors, officers and employees are expenses
deducted in the computation of Income before Federal income taxes); and (ii)
“Prorated” means, with respect to any number, the product of the number
multiplied by a fraction, the numerator of which is the number of days worked by
such Employee during the applicable calendar year and the denominator of which
is 365.

          (b)     Section 4(c) of the 1998 Anderson Employment Agreement is
hereby deleted in its entirety, and the parties agree that the Option provided
for therein has been granted and has expired unexercised in accordance with its
terms.

     3.     Stock Grants.

          (a)      Subject to and forthwith after both the (i) receipt of the
GNAC Shareholder Approval hereof and (ii) the consummation of the transactions
contemplated in the Stock Agreements, the Company shall issue to Employee
200,000 shares of Common Stock (the “Granted Shares”). There will be no vesting
or forfeiture conditions applicable to the Granted Shares. There will be no
transfer restrictions applicable to the Granted Shares beyond those set forth in
Sections 4(d) and (f) below and under the Securities Act of 1933, as amended
(the

2



--------------------------------------------------------------------------------



 



“Securities Act”), and applicable state securities laws (the Securities Act and
applicable state securities laws collectively, the “Applicable Securities Laws”)
.

          (b)      Subject to and forthwith after both the (i) receipt of the
GNAC Shareholder Approval hereof and (ii) the consummation of the transactions
contemplated in the Stock Agreements, the Company and Employee shall enter into
a Restricted Stock Agreement substantially in the form attached hereto as
Exhibit “A” (the “Restricted Stock Agreement”), pursuant to which the Company
shall issue to Employee 400,000 shares of restricted Common Stock (the
“Restricted Shares”).

          (c)      The Granted Shares and the Restricted Shares will be issued
to Employee without registration under the Securities Act or any other
Applicable Securities Laws. The Company will have no obligation to register the
Granted Shares or the Restricted Shares for resale under any Applicable
Securities Laws.

          (d)     Employee will be acquiring the Granted Shares and the
Restricted Shares for investment and with no intent to sell or otherwise dispose
of them. In no event shall Employee sell, assign, pledge, exchange, transfer,
encumber, charge or otherwise dispose of any of the Granted Shares or the
Restricted Shares, if such sale, assignment, pledge, exchange, transfer,
encumbrance, charge or disposition might reasonably be expected to result in a
violation of any of the Applicable Securities Laws. Unless the Company agrees
otherwise, Employee shall be required to provide a legal opinion in form and
substance and from counsel satisfactory to the Company that any such intended
sale, assignment, pledge, exchange, transfer, encumbrance, charge or disposition
is exempt from the registration requirements of the Applicable Securities Laws.

          (e)     Employee is an “accredited investor” (as defined in Rule
501(a) of the Regulation D under the Securities Act) resident and domiciled in
the State of Texas.

          (f)     The reverse side of each certificate reflecting ownership of
the Restricted Shares shall bear the legends set forth in the Restricted Stock
Agreement. The reverse side of each certificate reflecting ownership of the
Granted Shares shall bear the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND THUS MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS THEY ARE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE AND AN OPINION IN FORM AND SUBSTANCE AND FROM COUNSEL
SATISFACTORY TO THE COMPANY HAS BEEN RECEIVED BY THE COMPANY.

3



--------------------------------------------------------------------------------



 



     4.      Replacement Change in Control Agreement.

          (a)     Contemporaneously with the execution of this Agreement, the
Company and Employee are entering into a replacement Change in Control Agreement
(the “2004 Change in Control Agreement”) and upon execution of the 2004 Change
in Control Agreement, the 1998 Change in Control Agreement shall terminate and
be of no force and effect.

          (b)     The Company and Employee each hereby release the other from
any and all present and future payment obligations, adjustments, executions,
offsets, actions, causes of action, suits, debts, sums of money, accounts,
covenants, controversies, promises, damages, judgments, claims, demands,
liabilities or losses whatsoever, all whether known or unknown, which either of
them, and their respective successors and assigns ever had, now have, or
hereafter may have, whether grounded in law or in equity, in contract or in
tort, against the other, by reason of any matter whatsoever arising out of the
1998 Change in Control Agreement on or prior to the date of this Agreement.

          (c)     Section 6(c) of the 1998 Anderson Employment Agreement is
hereby amended to read as follows:

     (c) Change in Control. If Employee’s employment is terminated pursuant to
Section 6(a)(iii) above prior to the end of a period of twenty-four (24) months
beyond the month in which a “change in control of the Company” (as defined in
the 2004 Change in Control Agreement) occurs, Employee shall receive the greater
of (i) the amount determined pursuant to Section 6(b)(ii) above or (ii) the
amounts payable pursuant to the 2004 Change in Control Agreement.

     5.      Definitions. Terms defined in this First Amendment are incorporated
by this reference into Section 11 of the 1998 Anderson Employment Agreement.
References in the 1998 Anderson Employment Agreement to “Change in Control
Agreement” are hereby amended to be references to “2004 Change in Control
Agreement.”

     6.      Ratification. Except as amended or waived hereby, the 1998 Anderson
Employment Agreement shall remain in full force and effect and is hereby
ratified, approved and confirmed.

     7.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

     8.      Counterparts. This Agreement may be executed by the parties hereto
in any number of counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same agreement. Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all, the parties hereto.

[Remainder of page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives all as of the day and year first above
written.

            GAINSCO, INC.
      By:   /s/ John H. Williams         John H. Williams        Chairman of the
Compensation Committee of the Board of Directors of GAINSCO, INC.     

            EMPLOYEE
      /s/ Glenn W. Anderson       Glenn W. Anderson, individually         

5



--------------------------------------------------------------------------------



 



         

EXHIBIT A

FORM OF RESTRICTED STOCK AGREEMENT

GAINSCO, INC.

RESTRICTED STOCK AGREEMENT

     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated as of            
                          , 2004, is entered into between GAINSCO, INC., a Texas
corporation (the “Company”), and Glenn W. Anderson (the “Employee”) pursuant to
a Waiver and First Amendment dated August 27, 2004 (the “First Amendment”) to
the Employment Agreement dated effective April 17, 1998 (the “1998 Anderson
Employment Agreement”) (terms defined in the First Amendment are used herein
with the same meaning). The Company and the Employee agree as follows:

     1.     Definitions.

          1.1     “Change in Control” shall have the meaning set forth in the
Change in Control Agreement dated as of August 27, 2004 between the Company and
Employee.

          1.2     “Person” means any individual, corporation, partnership,
limited liability company, joint venture, association, joint stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.

     2.     Acquisition of Restricted Stock. Concurrently with the execution and
delivery hereof, the Company has issued to the Employee 400,000 shares of the
Company’s common stock, par value $.10 per share (“Common Stock”). The Company
and the Employee have determined that it would be in their best interests to
impose certain rights and obligations upon the Company, the Employee and his
legal representatives, as the case may be, with respect to such 400,000 shares
of Common Stock (as adjusted for stock splits, dividends and the like, the
"Shares”).

     3.      Restriction Period. During the period (the “Restriction Period”)
commencing as of the date of this Agreement and ending on the fifth anniversary
of the date of this Agreement, the Shares shall be subject to the restrictions
described in Section 4 of this Agreement (the “Restrictions”). The Shares
subject to the Restrictions at any given time are called the “Restricted
Shares.”

     4.      Restrictions. The Restricted Shares shall be represented by one or
more stock certificates registered in the name of the Employee. The Employee
shall have the right to receive dividends on the Restricted Shares, to vote the
Restricted Shares and to enjoy all other shareholder rights with respect
thereto, except that (i) the Employee shall not be entitled to possession of the
stock certificate representing the Restricted Shares, (ii) the Company shall
retain custody of the stock certificate(s) representing the Restricted Shares,
(iii) the Employee

6



--------------------------------------------------------------------------------



 



may not, other than as permitted under Section 9.2, sell, assign, pledge,
exchange, transfer, encumber, charge, otherwise dispose of the Restricted
Shares, or any of them, or any interest therein or thereto, and (iv) the
Restricted Shares are subject to potential forfeiture as provided in Section 5
of this Agreement.

     5.     Forfeiture. Any Restricted Shares (and all voting and other rights
associated with such Restricted Shares) shall be forever forfeited (to the
extent that the Restrictions with respect to such Restricted Shares have not
previously lapsed) in the event (i) such Restricted Shares are transferred by
operation of law to any Person other than the Company or in accordance with
Section 9.2 for any reason (including without limitation the bankruptcy of the
Employee or seizure and sale by legal process), or (ii) the Employee’s
employment with the Company is terminated prior to the end of the Restriction
Period for any reason; provided, however, that if Employee is terminated Without
Cause pursuant to Section 6(a)(iii) of the 1998 Anderson Employment Agreement or
in the event of the death or employment ending disability of Employee, a
Prorated number of Restricted Shares for the year in which such event occurred
shall become fully vested as of the date of such termination or death or
employment ending disability from the last anniversary of the date of this
Agreement to the date of such event. The Company shall not be obligated to pay
the Employee any amount for the forfeiture of any Restricted Shares. The
Employee shall be entitled to retain all Shares to which the Restrictions have
ceased to apply.

     6.      Lapse of Restrictions. Subject to Section 5 of this Agreement,
Restricted Shares shall become “vested”, and the Restriction Period with regard
thereto shall lapse, as follows:

     (i)     80,000 Restricted Shares shall become fully vested on the first
anniversary of the date of this Agreement;

     (ii)     an additional 80,000 Restricted Shares shall become fully vested
on the second anniversary of the date of this Agreement;

     (iii)     an additional 80,000 Restricted Shares shall become fully vested
on the third anniversary of the date of this Agreement;

     (iv)     an additional 80,000 Restricted Shares shall become fully vested
on the fourth anniversary of the date of this Agreement; and

     (v)     the remaining 80,000 Restricted Shares shall become fully vested on
the fifth anniversary of the date of this Agreement.

Notwithstanding the foregoing, however, the Restrictions shall lapse
automatically with respect to all previously unvested Shares (unless earlier
forfeited in accordance with Section 5 of this Agreement) upon the occurrence of
a Change in Control.

     7.     Restrictions on Corresponding Securities and Assets. Any other
securities or assets (other than ordinary cash dividends) that are received by
the Employee in respect of any of the Restricted Shares shall be subject to the
Restrictions to the same extent and for so long as such Restricted Shares to
which such securities or other assets are attributable remain subject to the
Restrictions.

7



--------------------------------------------------------------------------------



 



     8.     Delivery of Certificates Upon Lapse of Restrictions. Promptly
following the lapse of the Restrictions as to any of the Shares, the Company
will deliver the stock certificate or certificate representing such Shares with
respect to which the Restrictions have lapsed to the Employee or his legal
representative.

     9.     Certain Restrictions on Transferability of Shares by the Employee.
The following restrictions shall apply to all Restricted Shares:

          9.1     Restriction on Transfers in Violation of the Securities Act.
Employee will be acquiring the Restricted Shares for investment and with no
intent to sell or otherwise dispose of them. In no event shall Employee sell,
assign, pledge, exchange, transfer, encumber, charge or otherwise dispose of any
of the Restricted Shares or any right or benefit under this Agreement, if such
sale, assignment, pledge, exchange, transfer, encumbrance, charge or disposition
might reasonably be expected to result in a violation of the Securities Act of
1933, as amended (the “Securities Act”), or applicable state securities laws
(the Securities Act and applicable state securities laws collectively, the
“Applicable Securities Laws”). Unless the Company agrees otherwise, Employee
shall be required to provide a legal opinion in form and substance and from
counsel satisfactory to the Company that such intended sale, assignment, pledge,
exchange, transfer, encumbrance, charge or disposition is exempt from the
registration requirements of the Applicable Securities Laws.

          9.2     Permitted Transfers. The Employee may transfer all or any part
of the Shares, to (i) the members of the immediate family of the Employee
(including lineal descendants) or one or more trusts or partnerships for the
benefit of the Employee or members of the immediate family of the Employee
(including lineal descendants); or (ii) the estate of the Employee or to any
heir, executor, administrator or lineal descendant of the Employee; provided
that prior to any such transfer either the Employee or the transferee delivers
to the Company a written instrument in accordance with Section 10 and an opinion
of counsel reasonably satisfactory to the Company in accordance with Section 9.1
to the effect that the transfer is exempt from registration under Applicable
Securities Laws. In the event of a transfer under this Section 9.2, such
transferee(s) shall be deemed a Shareholder for purposes of this Agreement.

     10.     Conditions to Transfers. It shall be a condition to the transfer of
any Restricted Shares by the Employee to any Person that the recipient of such
Restricted Shares shall become a signatory to this Agreement by executing an
Addendum Agreement in the form and substance satisfactory to the Company.

     11.     Legends of Certificates. The reverse side of each certificate
reflecting ownership of the Restricted Shares subject to the Restrictions under
Section 4 shall bear the following legends:

THE SALE, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR OTHER DISPOSITION (EACH A
“TRANSFER”) AND VOTING OF ANY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE RESTRICTED BY THE TERMS OF A RESTRICTED STOCK AGREEMENT DATED AS OF
               , 2004, WITH THE COMPANY (THE “RESTRICTED STOCK

8



--------------------------------------------------------------------------------



 



AGREEMENT”), COPIES OF WHICH ARE AVAILABLE AT THE COMPANY’S PRINCIPAL OFFICE FOR
INSPECTION. THE COMPANY WILL NOT REGISTER THE TRANSFER OF SUCH SECURITIES ON THE
BOOKS OF THE COMPANY UNLESS AND UNTIL THE TRANSFER HAS BEEN MADE IN COMPLIANCE
WITH THE TERMS OF THE RESTRICTED STOCK AGREEMENT.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND THUS MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS THEY ARE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE AND AN OPINION IN FORM AND SUBSTANCE AND FROM COUNSEL
SATISFACTORY TO THE COMPANY HAS BEEN RECEIVED BY THE COMPANY.

     12.     Notices. Any notice required or permitted under this Agreement
shall be in writing and shall be deemed to be delivered (i) upon physical
delivery (if hand delivered); (ii) three business days after deposit in the
United States mail (if mailed), postage prepaid, certified or registered mail,
return receipt requested, addressed as set forth below or (iii) the day such
notice is sent via facsimile as set forth below:

      The Company:   GAINSCO, INC.     1445 Ross Avenue, Suite 5300     Dallas,
Texas 75202     Attention: Chairman of the Board     Fax: (214) 647-0415      
Employee:   Notices to Employee shall be given at the most recent address of
Employee on the Company’s records.

Notice given in any other manner shall be effective when received. The address
for notice may be changed by notice given in accordance with this provision. If
notice is required to be delivered to any party to this Agreement, a copy of
such notice shall be delivered to all other parties to this Agreement.

     13.     Power of Attorney. The Chairman of the Board of the Company, from
time to time, is hereby appointed the attorney-in-fact, with full power of
substitution of the Employee for the sole purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument which such
attorney-in fact may deem necessary or advisable to accomplish the purposes
hereof, which appointment as attorney-in fact is irrevocable and coupled with an
interest. The Chairman of the Board of the Company, as attorney-in-fact for the
Employer may, in the name of the Employee, make and execute all conveyances,
assignments and transfers of the Restricted Shares, and the Employee hereby
ratifies and confirms all that the

9



--------------------------------------------------------------------------------



 



Chairman of the Board of the Company, as said attorney-in-fact, shall do so by
virtue hereof, provided that the foregoing shall be solely for the purpose of
carrying out the provisions of this Agreement. Nevertheless, the Employee shall,
if so requested by the Company, execute and deliver to the Company all such
instruments as may, in the reasonable judgment of the Company, be advisable for
the purposes hereof.

     14.     Waiver. No waiver of any provision of this Agreement shall
constitute a waiver of any other provision of this Agreement, nor shall such
waiver constitute a waiver of any subsequent breach of such provision.

     15.     Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Employee and his heirs, executors, administrators
and legal representatives and upon the Company and its successors and assigns.

     16.      Governing Law; Venue. The validity, construction, and enforcement
of this Agreement shall be governed by the laws of the State of Texas, without
regard for any principles of conflict of laws. Any dispute arising out of or
relating to this Agreement may be brought in a court of competent jurisdiction
located in Dallas, Texas, and both of the parties to this Agreement irrevocably
submit to the exclusive jurisdiction of such courts in any such dispute, waives
any objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the dispute shall be heard and determined
only in any such court, and agrees not to bring any dispute arising out of or
relating to this Agreement in any other court. The parties agree that either or
both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement among the parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any dispute may be served on any party anywhere in the world.

     17.     Severability. If any provision of this Agreement is declared
unenforceable by a court of last resort, such declaration shall not affect the
validity of any other provision of this Agreement.

     18.     Construction. The headings contained in this Agreement are for
reference purposes only and shall not affect this Agreement in any manner
whatsoever. Wherever required by the context, any gender shall include any other
gender, the singular shall include the plural, and the plural shall include the
singular.

     19.      Amendments. This Agreement may only be amended or modified by
written agreement of the Company and the Employee.

     20.      Tax Consequences. Employee understands that he shall be
responsible for his own tax liability that may arise as a result of the
transaction contemplated by this Agreement. Employee understands that Section 83
of the Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary
income the difference between the amount paid for the Shares and the fair market
value of the Shares as of the date any of the restrictions on the Shares lapse.
Employee understands that he may elect to be taxed at the time the Shares are
granted rather than when the restrictions lapse by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days from
the date of grant. If Employee does not choose to elect

10



--------------------------------------------------------------------------------



 



Section 83(b) status, Employee may ask the Company to reduce the number of
Restricted Shares issued pursuant to this Agreement to equal the estimated
after-tax value of Restricted Shares when reduced.

[Remainder of page intentionally left blank.]

11



--------------------------------------------------------------------------------



 



The parties have executed this Agreement effective as of the date first set
forth above.

            GAINSCO, INC.
      By:           John H. Williams        Chairman of the Compensation
Committee of the Board of Directors of GAINSCO, INC.     

            EMPLOYEE

        Glenn W. Anderson, individually                

     The undersigned, the spouse of the Employee, hereby joins in the execution
and delivery of this Agreement to evidence her consent and approval to, and
agreement to be bound by, all the terms and provisions hereof.

   

12